Citation Nr: 1603557	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2015 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a September 2014 Board decision and remand, the Board found that a claim for entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of TDIU to provide a notification letter and to adjudicate the issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it currently stands is inadequate for purposes of rendering a fully informed decision as to the merits of the claim.  

A February 2014 VA back examination report shows that the examiner opined that in regards to labor tasks and employment activities, it was likely that the Veteran, as a consequence of the service-connected lumbar spine disability with associated radiculopathy, would be unable to successfully obtain and maintain labor employment opportunities.  The examiner also opined that the Veteran would not be precluded from all sedentary tasks and activities.  

At his November 2015 hearing, the Veteran noted that prior to becoming too disabled to work, he was a security guard for a casino.  He reported that he could not walk very far and that his leg bothered him.  He also noted that he could not sit for long periods of time and could not bend due to his back.  

The Veteran submitted a medical opinion provided by a VA examiner in November 2015 which reflected that his neurological condition caused him to be unable to perform any of his job duties for an unknown period of time. 

As such, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a VA examination to assess the current extent and severity of his occupational impairment stemming from his service-connected disabilities.  An opinion as to whether the service-connected disabilities preclude the Veteran from securing a substantially gainful occupation should be offered.  See 38 U.S.C.A. § 5103A(b) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination by a qualified medical professional.  The examiner should review the Veteran's electronic claims file and obtain a history from the Veteran regarding his educational background and work history. 

The examiner should determine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, either individually or in the aggregate, preclude him from obtaining and maintaining substantially gainful employment.  The examiner must describe the occupational impairment, if any, which stems from the Veteran's service-connected disabilities.

In providing the opinion, the examiner must consider and comment on the June 2014 and November 2015 opinions of record.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

